Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Shane K. Jensen on June 22, 2022.  Mr. Jensen agreed to change “or” to “and” so that the phrase in claim 1 (the second from the last limitation) reads “at least one of the first and second covers”.  Please see attached Interview Summary.
Examiner’s Amendment
	Please amend claim 1 in the following manner:
Claim 1, line 3 counting starting from the last line of the claim, change “or” to – and --.

Response to Applicant’s Arguments (Amended Title)
2.	The amended title is approved by the examiner.


Reasons for Allowance
3.	Claims 1 and 3-5 are allowed.  Claim 1 is independent.

4.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 as amended is allowable over Tu et al. (US 2015/0304513 A1), the closet prior art of record, alone or in combination with other references of record.  Examiner agrees with Applicant on the remarks filed May 3, 2022 (see the last paragraph of page 7 to the first complete paragraph of page 9).
	Claims 3-5 depend on claim 1, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	For publication purpose, claims 1 and 3-5 will be renumbered as claims 1-4, respectively.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674